Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of September , 2017, by
and among Meridian Bank, a Pennsylvania banking institution (the “Company”)
which has its principal place of business at 9 Old Lincoln Highway, Malvern,
Pennsylvania 19355, and Christopher J. Annas (the “Executive”).

WHEREAS, Executive and the Company are parties to that certain [Amended and
Restated] Employment Agreement dated as of [_____] (the “Prior Agreement”);

WHEREAS, Executive and the Company wish to terminate the Prior Agreement and
enter into this Agreement.

NOW THEREFORE, the parties hereto agree as follows:

1.         Termination of Prior Agreement;  Term of Agreement; Restrictions on
Payment.

1.1       Termination of Prior Agreement. Effective as of the date hereof (the
“Effective Date”), the Prior Agreement shall be terminated and no longer have
any force or effect. This Agreement shall supersede the Prior Agreement in its
entirety, and each party to the Prior Agreement shall have no further
obligations under the Prior Agreement. Executive hereby acknowledges and agrees
that the Executive is not entitled to any payments, benefits or anything else of
value (including, but not limited to, the acceleration of any payments, awards
or other benefits) under the Prior Agreement as a result of, or in connection
with, the termination thereof.

1.2       Term. The Company hereby employs the Executive, and the Executive
hereby accepts such employment, for a term commencing as of the Effective Date
and ending on December 31, 2020, with such arrangement to continue for
successive one-year periods in accordance with the terms of this Agreement
unless the Company or the Executive notifies the other of non-renewal in writing
prior to three (3) months before the expiration of the initial term and each
annual renewal, as applicable. (The period during which the Executive provides
services hereunder being hereinafter referred to as the “Term.”) Notwithstanding
the foregoing, the Executive’s employment may be terminated during the Term in
accordance with Sections 4 and 5. In the event that such notice is provided by
Executive or the Company, the Company may require in its sole discretion that
Executive cease reporting to work and/or to cease performing duties, in whole or
in part, during all or any portion of said notice period.

1.3       Special Termination Provisions. If (i) the Company is in default, as
defined in Section (3)(x)(1) of the Federal Deposit Insurance Act, (ii) the
Federal Deposit Insurance Corporation (or its successor) (the “FDIC”) or a court
appoints a conservator or receiver for the Company or (iii) the Pennsylvania
Department of Banking takes possession of the Company, then all obligations of
the Company under this Agreement (other than any vested rights of the Executive)
shall be terminated, except, to the extent it is determined that continuation of
the Agreement is necessary for the continued operation of the Company:





--------------------------------------------------------------------------------

 



(a)        by the Board of Directors (the “FDIC Board”) of the FDIC or its
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Company under the authority of the Federal Deposit Insurance
Act; or

(b)        by the FDIC Board or its designee, at the time the FDIC Board or its
designee approves a supervisory merger to resolve problems relating to the
operation of the Company or when the Company is determined by the FDIC Board or
its designee to be in an unsafe or unsound condition.

1.4       Regulatory Payment Restrictions. If any payment hereunder is
determined by the Compensation Committee of the Board (in its reasonable
discretion) to violate any regulatory requirement applicable to the Company, the
Company may decline to make such payment or amend the amount or timing of such
payment to comply with such regulatory requirements, including the requirements
of 12 U.S.C. 1828(k) and 12 C.F.R. part 359, which shall not constitute a breach
of this Agreement. The application of this Section 1.4 shall not constitute a
termination this Agreement or the Term, or “Good Reason” under this Agreement
and shall not entitle Executive to any payments or benefits under this
Agreement, including but not limited to the termination payments set forth in
Section 5.2.

2.         Duties, Positions and Related Matters.

2.1       Duties and Positions. During the Term, the Executive shall (a) be
employed by the Company as its President and Chief Executive Officer, and (b)
have and perform all duties and responsibilities that are commensurate with such
positions, including those that are assigned to Executive by the Board of
Directors of the Company (the “Board”). Executive shall receive no additional
compensation or benefits in respect of his service as a member of any board of
directors of the Company or any Affiliate. Upon the termination of the Term,
Executive shall resign as a member of the Board and as an officer, director and
manager of the Company and any other Affiliate. As used throughout this
Agreement, “Affiliate” or “Affiliates” means any party controlled by, under the
control of, or under common control with, the Company.

2.2       Outside Activities. During the Term, and excluding any periods of
vacation and sick leave to which the Executive may be entitled, the Executive
agrees to devote his best efforts and full business time and attention to the
business and affairs of the Company. Notwithstanding the foregoing, during the
Term, upon the prior written approval of the Compensation Committee of the Board
(which shall not be unreasonably withheld), Executive may (A) serve on boards,
committees or similar bodies of charitable or nonprofit
organizations, (A) fulfill limited speaking engagements and (C) manage his
personal investments, in each case, so long as such activities do not materially
interfere or conflict with the performance of the Executive’s duties and
responsibilities under this Agreement.

2.3       Location. The Executive’s employment will be at the Company’s
principal offices, currently located in Malvern, Pennsylvania, except for travel
to other locations as may be necessary to fulfill Executive’s duties and
responsibilities hereunder.

3.         Compensation.





2

--------------------------------------------------------------------------------

 



3.1       Base Salary. The Company shall pay the Executive during the Term a
base salary at a minimum rate of $425,000 per annum beginning on the Effective
Date (the “Base Salary”), in accordance with the customary payroll practices of
the Company applicable to senior executives. The Compensation Committee of the
Board may periodically review the Executive’s Base Salary and may provide for
such increases therein as it may, in its discretion, deem appropriate. (Any such
increased base salary shall constitute the “Base Salary” as of the time of the
increase.)

3.2       Performance Bonus. During the Term, in addition to the Base Salary,
for each fiscal year of the Company ending during the Term, the Executive shall
have the opportunity to receive an annual bonus in an amount and on such terms
to be determined by the Compensation Committee of the Board (“Performance
Bonus”). For the calendar year ending December 31, 2017, the Performance Bonus
opportunity shall be $100,000. Whether any Performance Bonus is awarded to the
Executive for said period or thereafter, the amount thereof, or whether the
Performance Bonus opportunity should be increased (including with respect to
said period), shall be determined by the Compensation Committee of the Board in
its sole discretion. The Compensation Committee of the Board shall further have
the discretion to grant Executive other bonuses in such amounts and on such
terms as it shall determine in its sole discretion. Nothing contained in the
foregoing shall limit the Executive’s eligibility to receive any other bonus
under any other bonus plan, stock option or equity–based plan, or other policy
or program of the Company.

3.3       Equity Incentive Compensation. Executive shall be entitled to
participate in any equity compensation plan of the Company in which he is
eligible to participate, and may, without limitation, be granted in accordance
with any such plan options to purchase shares of the Company’s common stock
(“Common Stock”), shares of restricted stock, and/or other equity awards in the
discretion of the Compensation Committee of the Board.

3.4       Benefits. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits
and perquisites that may be available to other senior executives of the Company
generally, in each case to the extent that the Executive is eligible under the
terms of such plans or programs (collectively, the “Benefits Plans”).

3.5       Vacation. During the Term, the Executive shall be entitled to vacation
of no less than 25 business days per year, to be credited in accordance with
ordinary Company policies.

3.6       Expenses. The Company shall pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement, in accordance with the
Company’s policies regarding such reimbursements. The Company shall also pay or
reimburse the Executive for all attorneys’ fees and other charges of counsel
reasonably incurred by the Executive in connection with the negotiation and
execution of this Agreement, promptly upon presentation of appropriate
supporting documentation and in accordance with the expense reimbursement policy
of the Company, up to the amount of $5,000.





3

--------------------------------------------------------------------------------

 



3.7       Supplemental Executive Retirement Deferred Compensation Plan. The
Executive shall continue to be eligible to participate in the Supplemental
Executive Retirement Deferred Compensation Plan adopted by the Company effective
January 1, 2009 (as such plan may be amended from time to time in accordance
with its terms).

3.8       Clawback.  Executive agrees that the compensation and benefits
provided by the Company under this Agreement or otherwise are subject to
recoupment or clawback (i) under any applicable Company clawback or recoupment
policy that is generally applicable to the Company’s executives, as may be in
effect from time to time, or (ii) as required by law. Executive acknowledges
that any such policy applies to compensation and benefits previously provided
and that the Compensation Committee of the Board has discretion regarding
applying the policy to compensation and benefits provided to Executive.
Executive’s failure to timely make any repayment required by law or under any
such policy shall constitute Executive’s material breach of this Agreement.

4.         Termination upon Death or Disability. If the Executive dies during
the Term, the Term shall terminate as of the date of death, and the obligations
of the Company to or with respect to the Executive shall terminate in their
entirety upon such date except as otherwise provided under this Section 4. If,
during the Term, the Executive is unable to perform substantially and
continuously the duties assigned to him due to a disability (as defined for
purposes of the Company’s long-term disability plan then in effect or, if no
such plan is in effect, by virtue of Executive’s ill health or other disability
of  Executive) for more than 180 consecutive or non-consecutive days out of any
consecutive 12-month period, the Company shall have the right, to terminate the
Term and the employment of the Executive upon notice in writing to the
Executive. Upon termination of the Term and the Executive’s employment due to
death or disability during the Term, the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall be entitled to
receive (A) any Base Salary earned through the date of termination, (B) any
Performance Bonus determined by the Company to be earned and payable, but not
yet paid in respect of any fiscal year completed before the date of termination,
(C) all other rights and benefits earned and accrued or vested under this
Agreement or under any plan, program, agreement, corporate governance document
or arrangement of the Company (“Company Arrangements”) prior to the date of
termination, and (D) reimbursement under this Agreement for expenses incurred
prior to the date of termination, in each case in accordance with the terms and
conditions applicable thereto (clauses (A) through (D) collectively, the
“Accrued Benefits”). Executive (or the Executive’s estate or beneficiaries in
the case of the death of the Executive) shall have no further rights to any
other compensation or benefits hereunder, or any other rights hereunder (but,
for the avoidance of doubt, shall receive such disability and death benefits as
may be provided under the Company Arrangements in accordance with their terms).

5.         Certain Terminations of Employment; Certain Benefits.

5.1       Termination by the Company for Cause; Termination by the Executive
without Good Reason.

(a)        For purposes of this Agreement, “Cause” shall mean the Executive’s:





4

--------------------------------------------------------------------------------

 



(i)         commission of, or charge or indictment for (or formal admission to)
a felony, or commission of and indictment for (or formal admission to) any crime
of moral turpitude, dishonesty, breach of trust or unethical business conduct,
or any crime involving the Company;

(ii)       engagement in fraud, misappropriation or embezzlement or other
conduct which is injurious to the Company or that harms the reputation or
financial position of the Company;

(iii)      disqualification, bar, order or similar requirement by any
governmental regulatory authority from serving as an officer or director of the
Company or the imposition of any cease and desist or similar order or directive
by any governmental regulatory authority with regard to Executive’s duties or
responsibilities as an officer or director of the Company;

(iv)      obstruction or imposition of, attempting to influence, obstruct or
impede, or failing to cooperate with, any investigation authorized by the Board
or any governmental regulatory authority with regard to the Company;

(v)       gross negligence in the performance of his duties or continued failure
to perform his duties with the Company (other than any such failure resulting
from the Executive’s disability);

(vi)      failure to materially adhere to the directions of the Board or the
Company’s written policies and practices;

(vii)     breach of Executive’s fiduciary duties to the Company; or

(viii)    material breach of any of the provisions of Section 3.8 or Section 6;

provided, that the Company shall not be permitted to terminate the Executive for
Cause pursuant to clauses (v) or (vi) above, unless (A) the Company has
delivered a written notice to the Executive describing the event purporting to
give rise to a termination for Cause within 30 days following the occurrence of
any event described in clauses (v) or (vi) above (if the Board determines that
the event is capable of being cured), and (B) the Board has made a determination
that Cause exists (after the Executive has been provided with a 30-day
opportunity to cure the event described in clauses (v) or (vi) above (if the
Board determines that the event is capable of being cured)), or with the
opportunity to contest the determination at a meeting of the Board) after 30
days following (but not more than 90 days following) the date the written notice
described in clause (A) has been given.

(b)        The Company may terminate the Term and the Executive’s employment
hereunder for Cause with no notice (other than that set forth above), and the
Executive may terminate the Term and his employment hereunder other than for
Good Reason on at least 90 days’ written notice given to the Company. If the
Company terminates the



5

--------------------------------------------------------------------------------

 



Executive for Cause, or the Executive terminates his employment and the
termination by the Executive is not for Good Reason in accordance with Section
5.2, (i) the Executive shall receive the Accrued Benefits; and (ii) the
Executive shall have no further rights to any other compensation or benefits
under this Agreement on or after the termination of employment. Unless the
payment is required to be delayed pursuant to Section 7.14(b) below, the cash
amounts payable to the Executive under this Section 5.1(b) shall be paid to the
Executive in a single-sum payment by wire transfer of immediately available
funds within 60 days following the date of his termination of employment with
the Company pursuant to this Section 5.1(b). In the event that notice is
provided by Executive or the Company, the Company may require in its sole
discretion that Executive cease reporting to work and/or to cease performing
duties, in whole or in part, during all or any portion of said notice period.

5.2       Termination by the Company without Cause; Termination by the Executive
for Good Reason.

(a)        For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to by the Executive:

(i)         a material diminution of the Executive’s title, authority, duties or
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions as President and Chief
Executive Officer of the Company (except that placing Executive on a paid leave
for up to 60 days during the course of an investigation involving Executive
shall not constitute Good Reason);

(ii)       a reduction in Base Salary to a rate of less than $425,000 per annum;
or

(iii)      the requirement that Executive relocate his office to a location
that is more than 50 miles outside of Malvern, Pennsylvania;

provided, that the Executive shall not be permitted to terminate his employment
with Good Reason unless (A) the Executive has given written notice to the
Company of such awareness or constructive awareness within 30 days thereof,
stating in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment, that Executive intends to
resign for Good Reason as a result thereof, and the date of termination if the
condition is not corrected, (B) the Company has not cured such event within 30
days following its receipt of the Executive’s written notice, and (C) the
Executive has provided a separate written notice of termination within 30 days
following the end of the cure period provided in clause (B) above.

(b)        The Company may terminate the Term and the Executive’s employment
hereunder without Cause on at least 30 days’ written notice given to the
Executive, and the Executive may terminate the Term and the Executive’s
employment with the Company for Good Reason with the notice set forth above. In
the event that such notice is provided by Executive or the Company, the Company
may require in its sole discretion that Executive cease reporting to work and/or
to cease performing duties, in whole or in part, during all or any portion





6

--------------------------------------------------------------------------------

 



of said notice period. Subject to Section 5.3, if the Company terminates
Executive’s employment hereunder without Cause (other than under Section 4), or
the Executive terminates his employment for Good Reason, in either case during
the Term, then, in either such case, without duplication and subject to the
requirements of Section 5.5 below:

(i)        the Executive shall receive the Accrued Benefits;

(ii)       the Executive shall receive a single-sum payment by wire transfer of
immediately available funds in an amount equal to 200% of the Executive’s Base
Salary and Performance Bonus opportunity in effect (if any) at the time of such
termination; and

(iii)      subject to Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and Executive’s continued copayment of premiums at the same level and
cost to the Executive as if the Executive were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), the Company shall pay the same share of the
premium it would have paid as if Executive were an employee of the Company, for
continued participation in the Company’s group health plan (to the extent
permitted under applicable law and the terms of such plan) which covers
Executive for a period of 12 months at the Company’s expense, provided that
Executive is eligible and remains eligible for COBRA coverage; and provided,
further, that in the event that Executive obtains other employment that offers
group health benefits, such COBRA payment by the Company shall immediately
cease.

Unless the payment is required to be delayed pursuant to Section 7.14(b) below,
the cash amounts payable to the Executive under this Section 5.2(b) (other than
Section 5.2(b)(iv)) shall be paid to the Executive within 60 days following the
date of his termination of employment with the Company pursuant to this Section
5.2(b). In the event that the 60 day period following such termination spans two
calendar years, the amounts payable to Executive under this Section 5.2(b) shall
be paid in the later calendar year.

For the avoidance of doubt, neither (a) the termination of the Company’s
obligations and/or Executive’s employment under this Agreement pursuant to
Section 1.3, nor (b) following a notification of non-renewal under Section 1.2,
a termination of Executive’s employment at or after the expiration of the
initial term or any annual renewal thereof, shall: (i) constitute a termination
without Cause, (ii) constitute Good Reason, or (c) entitle Executive to any
payment or other benefit under this Agreement.

5.3       Change of Control. In the event of a “Change of Control” (as defined
below) during the Term, if the Executive terminates his employment with the
Company for Good Reason or the Company terminates Executive’s employment with
the Company without Cause, in each case, within twelve (12) months following the
date of a Change of Control that occurs during the Term, then, without
duplication and subject to the requirements of Section 5.5 below:

(i)         the Executive shall receive the Accrued Benefits;





7

--------------------------------------------------------------------------------

 



(ii)       the Executive shall receive a single-sum payment by wire transfer of
immediately available funds in an amount equal to 300% of the Executive’s Base
Salary and Performance Bonus opportunity in effect (if any) at the time of such
termination; and

(iii)      subject to Executive’s timely election of COBRA, and Executive’s
continued copayment of premiums at the same level and cost to the Executive as
if the Executive were an employee of the Company (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars),
the Company shall pay the same share of the premium it would have paid as if
Executive were an employee of the Company, for continued participation in the
Company’s group health plan (to the extent permitted under applicable law and
the terms of such plan) which covers Executive for a period of 12 months at the
Company’s expense, provided that Executive is eligible and remains eligible for
COBRA coverage; and provided, further, that in the event that Executive obtains
other employment that offers group health benefits, such COBRA payment by the
Company shall immediately cease.

For purposes of this Agreement, “Change of Control” shall mean the happening of
any of the following:

(a)        any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), but excluding Executive, any Family Member of Executive, or
any entity or person controlling, controlled by or under common control with
Executive, any Family Member of Executive, the Company, any employee benefit
plan of the Company or any such entity, and any “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) of which any of the foregoing persons or
entities is a member (a “Related Person or Entity”), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of either
(i) the combined voting power of the Company’s then outstanding securities or
(ii) the then outstanding Common Stock (in either such case other than as a
result of an acquisition of securities directly from the Company) (for purposes
hereof, “Family Member” means (x) a person’s spouse, parent, sibling and
descendants (whether natural or adopted), (y) any family limited partnership,
limited liability company or other entity wholly owned, directly or indirectly,
by such person and/or such person’s spouse, parent, sibling and/or descendants
(whether natural or adopted), and (z) any estate or trust for the benefit of
such person and/or such person’s spouse, parent, sibling and/or descendants
(whether natural or adopted));

(b)        any consolidation or merger of the Company, other than with or into a
Related Person or Entity, where the shareholders of the Company, immediately
prior to the consolidation or merger, would not, immediately after the
consolidation or merger, beneficially own (as such term is defined in Rule 13d-3
under the Exchange Act), directly or indirectly, shares representing in the
aggregate 50% or more of the combined voting power of the securities of the
entity issuing cash or securities in the consolidation or merger (or of its
ultimate parent entity, if any);

(c)        there shall occur (i) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to (x) an entity, at least 50% of the



8

--------------------------------------------------------------------------------

 



combined voting power of the voting securities of which are owned by “persons”
(as defined above) who beneficially hold shares of Common Stock immediately
prior to such sale, or (y) a Related Person or Entity, or (ii) the approval by
shareholders of the Company of any plan or proposal for the liquidation or
dissolution of the Company, as applicable; or

(d)        members of the Board at the beginning of any consecutive 12-
calendar-month period (the “Incumbent Directors”) cease for any reason, other
than due to death, disability or compliance with any policy adopted by the Board
regarding mandatory retirement age, to constitute at least a majority of the
members of the Board; provided that any director whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the members of the Board then still in office who were members of
the Board at the beginning of such 12-calendar-month period, shall be deemed to
be an Incumbent Director;

provided,  however, that, in no event shall a Change of Control be deemed to
have occurred upon a public offering of the Common Stock under the Securities
Act of 1933, as amended.

5.4       Parachutes.

(a)        In the event that any payment or benefit received or to be received
by Executive under this Agreement (all such payments and benefits being
hereinafter referred to as the “Total Payments”) would not be deductible (in
whole or part) by the Company as a result of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), then, to the extent necessary to
make such portion of the Total Payments deductible, the portion of the Total
Payments that do not constitute deferred compensation within the meaning of
Section 409A of the Code shall first be reduced (if necessary, to zero), and all
other Total Payments shall thereafter be reduced (if necessary, to zero), with
cash payments being reduced before non-cash payments, and payments to be paid
last being reduced first, but only if (i) the amount of such Total Payments, as
so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments) is greater than or equal to (ii)
the amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”) on such unreduced Total Payments).

(b)        For purposes of this limitation, (i) no portion of the Total Payments
the receipt or enjoyment of which Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account; (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Executive and selected by the accounting firm
which was, immediately prior to the Change of Control, the Company’s independent
auditor (the “Auditor”), does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code, including by reason of Section
280G(b)(4)(A) of the Code; (iii) the severance payments payable to Executive
pursuant to this Agreement shall be reduced only to the extent necessary so that
the Total Payments (other than those referred to in clauses (i) or (ii) of this
paragraph) in their entirety constitute reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4)(B) of the Code or are
otherwise not subject to disallowance as deductions by reason of Section 280G of
the Code, in





9

--------------------------------------------------------------------------------

 



the opinion of Tax Counsel; and (iv) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code.

5.5       Execution of Release. The Executive acknowledges that all payments and
benefits due under this Section 5 (other than the Accrued Benefits) are subject
to his execution and delivery to the Company of an effective agreement including
a release of claims in a form prescribed by the Company (the “Termination
Agreement”) within twenty-one (21) days (or, in the Company’s sole discretion,
forty-five (45) days) following his cessation of employment, and the additional
requirements that that Executive not revoke such Termination Agreement during
any applicable revocation period, and continue to comply with Section 6 of this
Agreement. The Termination Agreement shall include a general release of any and
all rights and claims against the Company and any other persons or entities
designated by the Company, that are in existence at the time of signing the
Termination Agreement, whether they are known or not known by Executive, and, in
the Company’s sole discretion, provisions requiring Executive: not to disparage
or defame the Company, the other persons or entities released, and/or their
respective products and services; to keep the Termination Agreement
confidential; to comply with his obligations under this Agreement; and to
reasonably cooperate with the Company in transitioning business matters and
handling claims and litigation. If Executive fails to execute such Termination
Agreement, or such Termination Agreement does not become irrevocable, all such
payments and benefits set forth in this Section 5 (other than the Accrued
Benefits) shall not be due or payable.

5.6       No Mitigation. The Executive shall be under no obligation to seek
other employment or to otherwise mitigate the obligations of the Company under
this Agreement.

6.         Covenants of the Executive.

6.1       Confidentiality/Trade Secrets. The Executive acknowledges that (i)
[the primary business of the Company is providing banking services to
businesses, professionals and retail customers in the [the counties that
comprise the Delaware Valley] (the “Business”); (ii) the Business is highly
competitive; (iii) the Executive’s work for the Company has given and will
continue to give him access to the confidential affairs and proprietary
information of the Company; (v) the covenants and agreements of the Executive
contained in this Section 6 are essential to the business and goodwill of the
Company; and (vi) the Company would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 6. Accordingly, the
Executive covenants and agrees during and after the period of the Executive’s
employment at any time with the Company and its affiliates, the Executive (x)
shall keep secret and retain in strictest confidence all confidential matters
relating to the Company’s Business and the business of any of its affiliates and
to the Company and any of its affiliates, learned by the Executive heretofore or
hereafter directly or indirectly from the Company or any of its Affiliates (the
“Confidential/Trade Secret Information”), and (y) shall not disclose such
Confidential/Trade Secret Information to anyone outside of the Company except
with the Company’s express written consent and except for Confidential/Trade
Secret Information which is at the time of receipt or thereafter becomes
publicly known through no wrongful act of the Executive or is received from a
third party not under an obligation to keep such information confidential and
without breach of this Agreement. Nothing in this Agreement is intended to or





10

--------------------------------------------------------------------------------

 



shall be interpreted: (x) to restrict or otherwise interfere with Executive’s
obligation to testify truthfully in any forum; or (y) to restrict or otherwise
interfere with Executive’s right and/or obligation to contact, cooperate with,
provide information in confidence to, or testify or otherwise participate in any
action, investigation or proceeding of, any government agency, commission or
entity, including but not limited to the Equal Employment Opportunity Commission
or the Securities and Exchange Commission. In addition, the Defend Trade Secrets
Act of 2016 (the “Act”) provides that: “(1) An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that – (A) is made – (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.” The
Act further provides that: “(2) An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual – (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

6.2       Noncompetition/Nonsolicitation.

(a)        During Executive’s employment with the Company or any Affiliate and a
period of two years following the end of said employment, regardless of the
reason said employment ends, Executive shall not, directly or indirectly, own,
be financially interested in, manage, operate, control, engage in, be employed
by (whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or otherwise render services to or on behalf
of, any person or business entity or organization, of whatever form, that
competes with the Company or any of its Affiliates anywhere in the [counties
that comprise the Delaware Valley] or anywhere else where the Company or any of
its Affiliates is then doing business or planning to do business, including but
not limited to, by way of example only, [to be inserted]. It is agreed and
acknowledged that various financial technology services and/or products
(commonly referred to as “fintech”) compete with the services and/or products
provided by the Company.

(b)        For a period of two years following the end of the Term, regardless
of the reason the Term of this Agreement ends, Executive shall not, directly or
indirectly:

(i)         Direct or do any act or thing which may interfere with or adversely
affect the relationship (contractual or otherwise) of the Company or any
Affiliate with any Customer, Prospective Customer, vendor or contractor of the
Company or any Affiliate, or otherwise induce or attempt to induce any Customer
or Prospective Customer to cease doing business, not do business, reduce or
otherwise limit its business with the Company or any Affiliate;

(ii)       Solicit, aid or induce any Customer or Prospective Customer of the
Company or any Affiliate to purchase goods or services then sold by the Company
or any Affiliate from another person, firm, corporation or other entity or
assist or aid any other persons or entity in identifying or soliciting any such
Customer or Prospective Customer;





11

--------------------------------------------------------------------------------

 



(iii)      Conduct business with or accept business from any Customer or
Prospective Customer, directly in competition with the Company or any Affiliate,
or on behalf of any person or entity that is a competitor of the Company or any
Affiliate;

(iv)       Solicit, encourage, recruit or attempt to persuade any person to
terminate his or her employment with the Company or any Affiliate, whether or
not such employment is pursuant to a written agreement or is at-will; or

(v)        Employ, retain or establish a business relationship with, or
encourage or assist any person or entity to employ or establish a business
relationship with, any individual who was employed by the Company or any
Affiliate at any time during the preceding twelve-month period.

For purposes of the this Agreement: (i) “Customer” shall mean those persons or
entities for whom or which the Company or any Affiliate performed services or to
whom or which the Company or any Affiliate sold or licensed products, during the
prior two (2) years; and “Prospective Customer” shall mean persons or entities
whose business was solicited by the Company or any Affiliate during the during
the prior two (2) years.

(c)        The Executive specifically acknowledges that the temporal and
geographical limitations hereof, in view of the nature of the Business, are
reasonable and necessary to protect the Company’s legitimate business interests.

6.3       Return of Company Property. Executive acknowledges that all materials
(including, without limitation, documents, drawings, models, apparatus,
sketches, designs, lists, and all other tangible media of expression) furnished
to Executive by Company or any Affiliate or that Executive creates or obtains in
connection with his employment shall remain the property of Company. On
termination of Executive’s employment with Company for whatever reason, or at
the request of Company before termination, Executive agrees to promptly deliver
to Company all records, files, computer disks, memoranda, documents, lists,
materials and other information, whether or not they contain any
Confidential/Trade Secret Information, including all copies, reproductions,
summaries or excerpts thereof, then in Executive’s possession or control,
whether prepared by Executive or others. Executive also agree to promptly
return, upon termination or at any time upon Company’s request, any and all
Company or Affiliate property issued to Executive, including, but not limited
to, computers, tablets, facsimile transmission equipment, cellular phones, keys
and credits cards, disks, drives or other electronic storage devices. Executive
further agrees to download all Company-related electronically stored information
(including but not limited to emails) from any personal computer and/or other
storage devices or equipment, personal email accounts or cloud storage, and
return all downloaded material or otherwise electronically stored information
and completely remove all such electronically stored information from the hard
drive of such personal computer and/or all other storage devices, personal email
accounts or cloud storage, and certify in writing to the Company that Executive
has done so.

6.4       Rights and Remedies upon Breach. Executive acknowledge and agree that
the Company’s and Affiliates’ remedies at law for a breach or threatened breach
of any of the provisions of Sections 6.1, 6.2 or 6.3 of this Agreement would be
inadequate and, in recognition





12

--------------------------------------------------------------------------------

 



of this fact, Executive agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company and the Affiliates,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available,
including an equitable accounting of all earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which the Company and the Affiliates may be
entitled. In the event of a breach or alleged breach by Executive of any of the
provisions of Section 6.2, the restrictions contained in Section 6.2 shall be
extended by a period of time equal to the period of such breach, it being the
intention of the parties hereto that the running of the restriction period shall
be tolled until such breach is resolved (including the period of any court
proceedings necessary to stop such violation). Executive agree that the
Affiliates are third party beneficiaries of this Agreement.

6.5       Cooperation. Upon the receipt of reasonable notice from the Company
(including outside counsel), Executive agrees that while employed by the Company
and thereafter, Executive shall respond and provide information with regard to
matters in which Executive has knowledge as a result of Executive’s employment
with the Company, and will provide reasonable assistance to the Company any of
the Affiliates, and its representatives in defense of any claims that may be
made against the Company or the Affiliates, and will assist the Company or the
Affiliates in the prosecution of any claims that may be made by the Company or
the Affiliates, to the extent that such claims may relate to the period of
Executive’s employment with the Company. Executive agrees to promptly inform the
Company if Executive becomes aware of any lawsuits that may be filed or
threatened against the Company or the Affiliates. Executive also agrees to
promptly inform the Company (to the extent that Executive is legally permitted
to do so) if the Executive is asked to assist in any investigation of the
Company or the Affiliates, regardless of whether a lawsuit or other proceeding
has then been filed against the Company or the Affiliates with respect to such
investigation. Upon presentation of appropriate documentation, the Company shall
pay or reimburse Executive for all reasonable out-of-pocket travel, duplicating
or telephonic expenses incurred by the Executive in complying with this Section
6.5.

7.         Other Provisions.

7.1       Severability. The Executive acknowledges and agrees that (i) he has
had an opportunity to seek advice of counsel in connection with this Agreement
and (ii) Section 6.2 is reasonable in geographical and temporal scope and the
other restrictions and requirements of this Agreement are reasonable in all
other respects. If it is determined that any of the provisions of this Agreement
or any part thereof, is determined by a court or arbitrator of competent
jurisdiction to be invalid or unenforceable, the remainder of the provisions of
this Agreement shall not thereby be affected and shall be given full effect,
without regard to the invalid portions.

7.2       Duration and Scope of Covenants. If any court or arbitrator of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement is unenforceable because of the duration or
geographical scope of such provision, then, after such determination has become
final and unappealable, the duration or scope of such provision, as the case may
be, shall be reduced so that such provision becomes enforceable and, in its
reduced form, such provision shall then be enforceable and shall be enforced.





13

--------------------------------------------------------------------------------

 



7.3       Enforceability; Jurisdiction; Arbitration. All disputes, claims, or
controversies arising out of or in connection with Executive’s business
relationship with the Company and any Affiliate, including but not limited to
under this Agreement (except claims by Executive, the Company or any Affiliate
with respect to Sections 6.1, 6.2 or 6.3, including for injunctive relief or
declaratory judgment) including but not limited to those concerning workplace
discrimination and all other statutory claims, shall be finally settled by
arbitration before a single arbitrator who shall be a member of and recognized
by the American Arbitration Association (the “AAA”) in accordance with the AAA
Employment Arbitration Rules and Mediation Procedures then in effect. Any
arbitration commenced by either party shall be held in Philadelphia,
Pennsylvania. The requirement to arbitrate does not apply to the filing of an
employment related claim, dispute or controversy with a federal, state or local
administrative agency. However, Executive understands that by entering into this
Agreement, Executive is waiving Executive’s right to have a court and a jury
determine Executive’s rights, including under federal, state and local statutes
prohibiting employment discrimination, including sexual harassment and
discrimination on the basis of age, sex, race, color, religion, national origin,
disability, veteran status or any other factor prohibited by governing law. The
decision of the arbitrator shall contain findings of fact and conclusions of
law, shall be final and binding, and shall not be appealable upon any grounds
other than as permitted pursuant to the Federal Arbitration Act. The award, in
the arbitrator’s discretion, may include reasonable attorney’s fees and costs.
Judgment on the award may be entered, confirmed and enforced in any court of
competent jurisdiction. There shall be no right or authority for any disputes,
claims or controversies to be arbitrated on a class action or collective action
basis or together with the claim of any other person.

7.4       Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by facsimile or E-mail
(having obtained electronic delivery confirmation thereof), or by registered or
certified mail (postage prepaid, return receipt requested) to the other party as
follows:

If to the Company, to:

Meridian Bank

9 Old Lincoln Highway

Malvern, PA 19355

Attention:

Facsimile:

E-mail:

If to the Executive, to the most recent home address on file;

With a copy (which shall not constitute notice) to:

 

                                                  

                                                  

                                                  





14

--------------------------------------------------------------------------------

 



Facsimile:

E-mail:

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

7.5       Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, but not limited
to, the Prior Agreement.

7.6       Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by all parties. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

7.7       Governing Law and Forum. This Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to any conflict of law provisions and without the aid of
any canon, custom or rule of law requiring or suggesting construction against
the drafter. Any court action instituted by Executive or on his behalf relating
in any way to this Agreement or his employment with the Company shall be filed
exclusively in federal or state court in Pennsylvania and Executive consents to
the jurisdiction and venue of these courts in any action instituted by the
Company against him. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

7.8       Assignment. This Agreement is personal to the Executive and, without
the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of the Company, the Affiliates, and all and
singularly, their successors and assigns. The Company may assign this Agreement
to any Affiliate or to a successor to some or all of the business and/or assets
of the Company, provided that the Company shall require such Affiliate or
successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such assignment had taken place. Executive hereby agrees to and authorizes
any such assignment by the Company. As used in this Agreement, in the event of
an assignment of this Agreement, “Company” shall mean the Company and any
successor to its business and/or assets, or any Affiliate, which assumes and
agrees to perform the duties and obligations of the Company under this Agreement
by operation of law or otherwise. Notwithstanding anything in this Agreement to
the contrary, the Executive shall not be entitled to any payment or benefits
under Sections 4 or 5 if: (i) Executive is offered employment with a successor
to the Company or some or all of its business or assets, which agrees to assume
this Agreement, Executive does not accept the offer and his employment ceases as
a result thereof; or (ii) Executive is transferred or offered a transfer to an
Affiliate which agrees to assume this Agreement, Executive does not accept the
transfer or offer and his employment ceases as a result thereof.





15

--------------------------------------------------------------------------------

 



7.9       Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.

7.10     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11     Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.12     Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 1.3, 1.4, 2.1, 3.8, 4, 5, 6 and 7
and any other provisions of this Agreement expressly imposing obligations that
survive termination of the Term and Executive’s employment hereunder, shall
survive termination of the Term and this Agreement and any termination of the
Executive’s employment hereunder.

7.13     Existing Agreements. The Executive represents to the Company that he is
not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit in any manner
whatsoever his ability to fulfill his responsibilities hereunder.

7.14     Section 409A.

(a)        Interpretation. Notwithstanding the other provisions hereof, this
Agreement is intended to comply with the requirements of section 409A of the
Code, to the extent applicable, and this Agreement shall be interpreted to avoid
any penalty sanctions under section 409A of the Code. Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with section 409A. If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
section 409A of the Code, then such benefit or payment shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed. For
purposes of section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment. In no event may the Executive, directly
or indirectly, designate the calendar year of payment.

(b)        Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of the Executive’s termination of employment, the
Executive is a “specified employee” (as such term is defined in section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Board (or its delegate) in its sole discretion in accordance with its
“specified employee” determination policy, then all cash severance payments
payable to the Executive under this Agreement that are deemed as deferred
compensation subject to the requirements of section 409A of the Code shall be
postponed for a period of six months following the Executive’s “separation from
service” with the Company (or any successor thereto). The postponed amounts
shall be paid to the Executive in a lump sum within 30 days after the date that
is 6 months following the Executive’s “separation from service” with the





16

--------------------------------------------------------------------------------

 



Company (or any successor thereto). If the Executive dies during such six-month
period and prior to payment of the postponed cash amounts hereunder, the amounts
delayed on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after Executive’s death.
If any of the cash payments payable pursuant to this Agreement are delayed due
to the requirements of section 409A of the Code, there shall be added to such
payments interest during the deferral period at an annualized rate of interest
equal to 5%.

(c)        Reimbursements. All reimbursements provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a short period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of all
eligible expense will be made on or before the last day of the taxable year
following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to the liquidation or exchange for another benefit.

7.15     Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

[Signature page follows]

 

 



17

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

Meridian Bank

 

 

 

 

 

 

 

 

By:

 

    

Name:

 

    

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Christopher J. Annas

 

 

 

 

 

 

18

--------------------------------------------------------------------------------